Exhibit 10.1

WARRANT CERTIFICATE

To Purchase

Shares of Common Stock

MediciNova, Inc.

(the “Corporation”)

 

#W-1    Warrant to Purchase up to 130,000 Shares of Common Stock

THIS IS TO CERTIFY that, for value received, the receipt and sufficiency of
which is hereby acknowledged, Redington, Inc. (the “Holder”) is entitled,
subject to the terms and conditions hereinafter set forth below, to subscribe
for and purchase from the Corporation up to one hundred and thirty thousand
(130,000) shares of the Corporation’s common stock, par value $0.001 per share
(the “Common Stock”), by surrendering to the Corporation at its principal office
in the City of San Diego, State of California this Warrant Certificate, together
with a subscription form, duly completed and executed, and cash or a certified
check in lawful money of the United States payable to or to the order of the
Corporation for an amount equal to the Exercise Price (as hereinafter defined)
multiplied by the number of Common Stock then being purchased.

1. Definitions. In this Warrant Certificate, including the preamble, unless
there is something in the subject matter or context inconsistent herewith, the
following terms shall have the following meanings, respectively:

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in The City of New York, NY are authorized or required by law
to remain closed.

“Common Stock” has the meaning ascribed thereto in the introductory paragraph
hereto;

“Capital Reorganization” means: (i) any reclassification of the Common Stock at
any time outstanding; (ii) any change of the Common Stock at any time
outstanding into other shares or securities; (iii) any sale of all of the Common
Stock at any time outstanding to a third party; or (iv) any consolidation,
amalgamation or merger of the Corporation with or into any other corporation or
other entity (other than a consolidation, amalgamation or merger which does not
result in a reclassification of the outstanding Common Stock or a change of the
Common Stock into other shares or securities) and, for the avoidance of doubt,
the term “Capital Reorganization” shall not include a Share Reorganization;

“Conversion Notice” has the meaning ascribed thereto in Section 4(b);

“Corporation” means MediciNova, Inc., a corporation incorporated under the laws
of Delaware;

“Exercise Price” has the meaning ascribed thereto in Section 2;

“Holder” has the meaning ascribed thereto in the introductory paragraph hereto;

“Nasdaq” means the Nasdaq Global Market;



--------------------------------------------------------------------------------

“Share Reorganization” has the meaning ascribed thereto in Section 8(b);

“Subscription Form” means the form of subscription annexed hereto as Schedule A;
and

“Warrant” means the common share purchase warrant represented by this Warrant
Certificate.

2. Exercise Price. The Warrant represented by this Warrant Certificate entitles
the Holder, to the extent the Warrant has vested pursuant to Section 3 below, to
subscribe for and purchase up to 130,000 shares of Common Stock at a price per
share of $1.88 (the “Exercise Price”), which price shall be subject to
adjustment as hereinafter provided.

3. Vesting of Warrants. The shares of Common Stock subject to the Warrant will
vest and become exercisable in the amounts listed in the table below, upon the
Corporation’s determination, in its sole discretion, that the applicable Share
Price Targets as set forth in the table below (each a “Share Price Target” and,
together, the “Share Price Targets”) have been achieved on ten (10) of any
thirty (30) consecutive trading days (a “Trading Period”) during the period of
time beginning on August 22, 2012 and ending on and including the 15-month
anniversary of such date (the “Performance Period”).

 

Number of Shares

  

Share Price Target

15,000    the closing price per share of the Common Stock on Nasdaq is at least
50% above the Exercise Price during a Trading Period 32,500    the closing price
per share of the Common Stock on Nasdaq is at least 100% above the Exercise
Price during a Trading Period 32,500    the closing price per share of the
Common Stock on Nasdaq is at least 125% above the Exercise Price during a
Trading Period 50,000    the closing price per share of the Common Stock on
Nasdaq is at least 150% above the Exercise Price during a Trading Period

For the avoidance of doubt, for purposes of vesting in a number of shares, a
Share Price Target shall not be deemed to occur more than once and accordingly,
the maximum amount of shares that may vest pursuant to the schedule above will
be 130,000 shares, however, more than one Share Price Target can be achieved
based on the closing stock prices within a Trading Period. The Warrant to
acquire any shares relating to Share Price Targets that are not achieved during
the Performance Period will be immediately forfeited effective as of the last
day of the Performance Period and the Holder will have no right, title or
interest to acquire these shares following the Performance Period.

 

2



--------------------------------------------------------------------------------

4. Expiration of Warrants. All rights under this Warrant Certificate which have
not been exercised shall cease and this Warrant Certificate shall be wholly void
and of no valid or binding effect at 5:00 PM (Pacific Daylight Time) on August
22, 2017.

5. Exercise of Warrants.

 

  (a) Cash Exercise. To the extent vested pursuant to Section 3 above, the
Warrant represented by this Warrant Certificate may be exercised, in whole or in
part, by the surrender of this Warrant Certificate, with the attached
Subscription Form duly executed, at the principal office of the Corporation at
4350 La Jolla Village Drive, Suite 950, San Diego, California 92122 and payment
to the Corporation, by cash or by certified check or bank draft, of the
aggregate Exercise Price for the number of shares of Common Stock in respect of
which the Warrant is being exercised. The Corporation agrees that any shares
subscribed for and purchased by exercise of the Warrant shall be and be deemed
to be issued to the Holder as the registered owner of such shares as of the
close of business on the date on which this Warrant Certificate shall have been
surrendered and payment made for such shares as aforesaid. Certificates for any
shares so purchased shall be delivered to the Holder within a reasonable time,
not exceeding ten (10) Business Days, after the Warrant has been so exercised.

 

  (b) Unexercised Warrants. In the event that the Warrant is exercised for less
than the maximum number of shares of Common Stock which may be purchased
pursuant to the exercise thereof, the Corporation shall, upon the surrender of
this Warrant Certificate in accordance with Section 5(a), issue a replacement
warrant certificate representing the right to subscribe for the remaining number
of shares of Common Stock which the Holder is entitled to subscribe for (which
if issued after the Performance Period shall represent only the remaining number
of such shares that have vested and not been exercised).

6. Not a Stockholder. For the avoidance of doubt, nothing in this Warrant
Certificate or in the holding of the Warrant evidenced hereby shall be construed
as conferring upon the Holder any right or interest whatsoever as a stockholder
of the Corporation.

7. No Fractional Shares. Notwithstanding any provisions to the contrary herein,
the Corporation shall not be required to issue any fractional shares in the
capital of the Corporation in connection with any exercise of the Warrant. If
the calculation of the number of shares of Common Stock issuable upon such
exercise results in a number which includes a fraction of whole shares, the
Corporation shall issue to the Holder the largest number of whole shares into
which the Warrant is exercisable and make a cash payment to the Holder in lieu
of the fractional share in an amount determined in good faith by the
Corporation’s board of directors.

8. Adjustment of Subscription Rights.

 

  (a) Capital Reorganization. If at any time while all or any portion of the
Warrant remains outstanding there shall be a Capital Reorganization and the
Holder exercises the Warrant after the effective date of such Capital
Reorganization, the Holder shall be

 

3



--------------------------------------------------------------------------------

  entitled to receive, in lieu of the number of shares of Common Stock to which
it was theretofore entitled to receive upon such exercise, the kind and amount
of securities or property (including cash) which the Holder would have been
entitled to receive as a result of such Capital Reorganization if, on the
effective date thereof immediately prior to the Capital Reorganization, the
Holder had been the registered holder of the number of shares of Common Stock to
which the Holder was theretofore entitled to receive upon exercise of the
Warrant pursuant to Section 5(a).

 

  (b) Share Reorganization. If at any time while all or any portion of the
Warrant remains outstanding the Corporation shall (i) subdivide the Common Stock
then outstanding into a greater number of shares of Common Stock or
(ii) consolidate the Common Stock then outstanding into a lesser number of
shares of Common Stock (each such event, a “Share Reorganization”), then:

 

  (i) the Exercise Price will be adjusted on the effective date of the Share
Reorganization by multiplying the Exercise Price in effect immediately prior to
such date by a fraction (A) the numerator of which is the number of shares of
Common Stock outstanding immediately before giving effect to the Share
Reorganization and (B) the denominator of which is the number of shares of
Common Stock outstanding immediately after giving effect to the Share
Reorganization; and

 

  (ii) concurrent with each adjustment of the Exercise Price in accordance with
subparagraph 8(b)(i), the number of shares of Common Stock the Holder shall be
entitled to acquire on any exercise of the Warrant shall be adjusted to that
number of shares of Common Stock obtained by multiplying the number of shares of
Common Stock the Holder was entitled to acquire upon the exercise of the Warrant
immediately prior to such adjustment by a fraction (A) the numerator of which is
the Exercise Price in effect immediately prior to such adjustment and (B) the
denominator of which is Exercise Price resulting from such adjustment.

 

  (c) Dividend or Distributions Payable in Common Stock. If at any time while
all or any portion of the Warrant remains outstanding the Corporation shall pay
a dividend or otherwise make a distribution on the Common Stock or any other
securities of the Corporation payable in Common Stock, then:

 

  (i) the Exercise Price will be adjusted by multiplying the Exercise Price in
effect immediately prior to such date by a fraction (A) the numerator of which
is the number of shares of Common Stock outstanding immediately before giving
effect to such dividend or distribution and (B) the denominator of which is the
number of shares of Common Stock outstanding immediately after giving effect to
such dividend or distribution; and

 

  (ii)

concurrent with each adjustment of the Exercise Price in accordance with
subparagraph 8(c)(i), the number of shares of Common Stock the Holder shall be
entitled to acquire on any exercise of the Warrant shall be adjusted to that
number of shares of Common Stock obtained by multiplying the number of shares of
Common Stock the Holder was entitled to acquire upon the exercise of

 

4



--------------------------------------------------------------------------------

  the Warrant immediately prior to such adjustment by a fraction (A) the
numerator of which is the Exercise Price in effect immediately prior to such
adjustment and (B) the denominator of which is Exercise Price resulting from
such adjustment.

Any adjustment made pursuant to this Section 8(c) shall be made on the payment
date for the applicable dividend or distribution; provided, however, that such
adjustment shall be retroactive to the record date for such dividend or
distribution.

 

  (d) Rules Regarding Adjustment of Subscription Rights.

 

  (i) The adjustments provided for in this Section 8 are cumulative and shall be
made successively whenever an event referred to herein shall occur.

 

  (ii) In the event of any dispute arising with respect to the adjustments
provided in this Section 8, such dispute will, absent manifest error, be
conclusively resolved by a firm of certified public accountants (the costs of
whom will be borne by the Corporation) appointed by the Corporation (who may be
the Corporation’s auditors).

 

  (iii) As a condition precedent to the taking of any action which would require
any adjustment pursuant to this Section 8, the Corporation will take any
corporate action which may, in the opinion of counsel, be necessary in order
that the securities to which the Holder is entitled on the full exercise of the
Warrant shall be available for such purpose and that such shares may be validly
and legally issued as fully paid and non-assessable shares.

 

  (iv) Any adjustment pursuant to this Section 8 is subject to the prior
approval, if required, of Nasdaq or any other stock exchange or regulatory
authority having jurisdiction over the Corporation.

 

  (v) As promptly as reasonably practicable after the occurrence of any event
which requires an adjustment pursuant to this Section 8, the Corporation will
deliver a written notice to the Holder specifying in reasonable detail the
nature of the event requiring the adjustment and the amount of the adjustment
necessitated by such event.

9. Mutilated or Missing Warrant Certificates. Upon receipt of evidence
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
this Warrant Certificate and, in the case of any such loss, theft or
destruction, upon delivery of a bond or indemnity satisfactory to the
Corporation, acting reasonably, or, in the case of any such mutilation, upon
surrender of this Warrant Certificate, the Corporation will issue to the Holder
a new certificate of like tenor in respect of the Warrant represented hereby.

10. Governing Law. This Warrant Certificate shall be governed by and construed
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule.

 

5



--------------------------------------------------------------------------------

11. Severability. If any one or more of the provisions or parts thereof
contained in this Warrant Certificate should be or become invalid, illegal or
unenforceable in any respect in any jurisdiction, the remaining provisions or
parts thereof contained herein shall be and shall be conclusively deemed to be,
as to such jurisdiction, severable therefrom and (a) the validity, legality or
enforceability of such remaining provisions or parts thereof shall not in any
way be affected or impaired by the severance of the provisions or parts thereof
severed and (b) the invalidity, illegality or unenforceability of any provision
or part thereof contained in this Warrant Certificate in any jurisdiction shall
not affect or impair such provision or part thereof or any other provisions of
this Warrant Certificate in any other jurisdiction.

12. Headings. The headings of the sections, subsections, paragraphs,
subparagraphs and clauses of this Warrant Certificate have been inserted for
convenience of reference only and do not define, limit, alter or enlarge the
meaning of any provision of this Warrant Certificate.

13. Numbering of Articles, etc. Unless otherwise stated, a reference herein to a
numbered or lettered Section, subparagraph or Schedules refers to the section,
subparagraph or schedule bearing that number or letter in this Warrant
Certificate.

14. Words Importing the Singular. Whenever used in this Warrant Certificate,
words importing the singular number only shall include the plural and vice
versa.

15. Day not a Business Day. In the event that any day on or before which any
action is required to be taken hereunder is not a Business Day, then such action
shall be required to be taken on or before the requisite time on the next
succeeding day that is a Business Day. If the payment of any amount is deferred
for any period, then such period shall be included for purposes of the
computation of any interest payable hereunder.

16. Binding Effect. This Warrant Certificate and all of its provisions shall
inure to the benefit of the Holder and its successors and permitted assigns and
shall be binding upon the Corporation and its successors and permitted assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Corporation has caused this Warrant to be signed by its
duly authorized officers under its corporate seal, and this Warrant to be dated
the 22nd day of August, 2012.

 

MEDICINOVA, INC.

By:

 

/s/ Michael Coffee

  Michael Coffee, Chief Business Officer

 

7



--------------------------------------------------------------------------------

SCHEDULE A

MediciNova, Inc.

Subscription Form

(to be signed only upon exercise of this Warrant)

The undersigned hereby exercises the Warrant represented by the Warrant
Certificate included herewith with respect to             shares of the Common
Stock which may be purchased under the Warrant.

The Corporation is instructed to issue certificates for such shares of Common
Stock in the name of the undersigned and to deliver the same to the address
indicated.

 

   

 

Name

 

 

Street and Number                 City  and State

 

 

Purchaser’s Signature*

   

 

Date

 

 

* Signature must conform exactly with the name of the registered owner on the
Warrant Certificate included herewith